In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Kings County (Moskowitz, J.), dated January 15,1993, which denied the writ.
*561Ordered that the judgment is affirmed, without costs or disbursements, and the stay contained in the judgment is vacated forthwith.
The court properly determined that the petitioner is a fugitive, subject to mandatory extradition by the Governor pursuant to CPL 570.06 (see, People ex rel. Strachan v Colon, 77 NY2d 499; People ex rel. Quarterman v Commissioner of N. Y. City Dept. of Correction, 183 AD2d 736). The petitioner’s contention that he is entitled to a hearing in New York on his prospective constitutional claims is without merit (see, People ex rel. Strachan v Colon, supra). Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.